Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 

1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	1D Barcode Verification Process Implementation Guideline, Jul 2015, 44 pages describes implementation guide provides instructions for creating a consistent verification service for testing barcode quality as well as data integrity. This will include guidance on the minimum recommended requirements and basic items including: ■ creation of procedures / guidelines, ■ recommended basic reference documents and guides, ■ illustration of scenarios with Pass-Fail grade symbols. This general framework will also provide further practical guidance through example and reference to published standards, existing reference material and procedures that will give greater detail in the practical, operational and educational aspects of barcode quality determination. Whereas this manual concentrates on the testing of barcode verification, please refer to the implementation guideline “Starting and Maintaining a Linear GS1 Barcode Verification Service” for setting up the barcode verification service.
	

	For example according to one embodiment if the identity confirming computer peripheral 18 is a finger print reader and decoder 18e, the steps required to collect the finger print data, such as instructions provided to the customer, are controlled by the finger print reader and decoder 18e itself. For example the process can be initiated by the PC POS cash register 14c with a HTTP request, such as GET=confirmation data In one embodiment in response to the confirmation data request, the fingerprint reader and decoder 18e transmits an XML page containing instructions that are to be presented to the user as to how 

	R.W. Askeland, Improving transfusion safety: implementation of a comprehensive computerized bar code–based tracking system for detecting and preventing errors, 10 pages, TRANSFUSION Volume 48, July 2008 describes The new system uses bar codes and laser bar code scanners to verify the identification of patients, blood samples, and blood products at all key transactions in the blood transfusion process. Staff in the hospital’s information technology service developed two software programs: “blood product transfusion tracking” and “blood product transfusion history” that facilitate this application. The “blood product transfusion tracking” program and devices used to support the bar code–based transfusion tracking system are depicted in Fig. 1. The 

	Esin Ergen, Tracking and locating components in a precast storage yard utilizing radio frequency identification technology and GPS, 14 pages, 2007 describes The field tests demonstrated the basic feasibility of an automated system that integrates RFID and GPS technologies for tracking precast pieces in a storage yard. The prototype system used for the tests had all the features of the conceptual system, with three exceptions: the RFID antenna was mounted on the crane cabin rather than on the picking bar in close proximity to the piece centers, the GPS used did not meet the minimal accuracy requirement, and user intervention was required to activate the readers of both subsystems. Despite these restrictions, the prototype system was successful in semi-automatically identifying all of the pieces that were relocated. The reading range of the RFID tags was reduced to 1/4th–1/5th of the nominal reading range for open air 

	MAO, CN 107231389, 03-Oct-2017, H04L 29/08 describes barcode scanning operating method and equipment, including：Server receives the identification information that barcode scanning mode of operation and user for particular event are included in the operation requests for particular event that user is sent by the first equipment, operation requests；Second equipment is determined according to the identification information of user, the second equipment is imposed a condition with the first equipment satisfaction and the identification ；Prompting message is sent to the second equipment, the operation entry for being used to guide the user to open barcode scanning function is included in prompting message, efficiency and accuracy rate that effectively lifting barcode scanning is operated, ensure that user selects the barcode scanning function of correctly client simultaneously, it can avoid causing the problem of barcode scanning fails because not being matched that the client found and server, improve the Consumer's Experience that user uses barcode scanning technology.

	ZHAO XIN, CN 108366122, H04L 29/08, 03-Aug-2018 describes Receive the barcode scanning logging request of user equipment；According to the mark for the first computer room for generating graphic code in the barcode scanning logging request, judge whether the graphic code is generated by the login service device of this computer room；If the graphic code is generated by the login service device of this computer room, barcode scanning logging request is transmitted to the login service device in the computer room for generating the graphic code, and receives the logging request feedback information of login service device return；Logging request feedback information is sent to user equipment；The confirmation message for receiving user equipment, the login service device into the first computer room for generating the graphic code send log-in instruction, so that the login service device in generating the first computer room of the graphic code sends log-in instruction to by barcode scanning 

	WONG, CN 105701660, 22-Jun-2016, G06Q 20/32 describes mobile barcode generation and payment. An application on user's mobile device (having a display screen) generates a one-time use and time-limited barcode on the display when the user enters a PIN. The barcode can be scanned to make purchases at a point of sale (POS). A receipt can also be stored on the device, can be retrieved by a user and can be scanned by a merchant so as to be returned.

	WU JING, CN 108805685, G06Q 40/00, 13-Nov-2018 describes barcode scanning account checking methods, include the following steps:Scanning recognition code obtains transaction odd numbers；The bill details request for the transaction odd numbers is sent, bill details data corresponding with the transaction odd numbers are received；Judge whether bill details data are abnormal based on counterfoil, the respective markers operation that response statement details data carry out.Barcode scanning account checking method of the present invention obtains bill details by way of identification code scanning, avoids the process of identification waybill number and finds the process of corresponding bill record, can also realize the Fast Labeling to abnormal bill, greatly simplifie reconciliation flow.Meanwhile the present invention provides 

	WU JIANXIN, CN 11016642, 23-Aug-2019, H04L 29/06 describes field of information processing, can be improved the safety that businessman's management equipment uses.Wherein method includes: to carry out barcode scanning to identification code shown in businessman's management equipment, obtains the device identification of businessman's management equipment, and identification code is to be generated before the system desktop for entering businessman's management equipment according to device identification；Send the notice request for carrying shops's information, login account information and device identification, so that shops's information is transmitted to businessman's management equipment corresponding with device identification and carries out the update of barcode scanning state after determining that safety check passes through according to shops's information and login account information；The instruction of confirmation binding is received, the request of confirmation binding is sent, so that businessman's management equipment is after determining the facility information binding success of shops's information and businessman's management equipment, display systems desktop.The application is suitable for the safe handling that businessman's management equipment uses.

	Wong, US 20120185317 describes A system comprising: a memory storing account information for a plurality of users, wherein the account information 

	PAULO RODRIGUES, US 2016/0005019 describes system and method for processing retail purchases at a point-of-sale POS system, by a user carrying a personal mobile terminal, said mobile terminal having a network data connection and a barcode reader for reading, by the user, of the barcodes of the products to be purchased, said system comprising a computer server for receiving the barcodes read by said mobile terminal through said network data connection; an electronic controller for receiving the barcodes received by said computer server through a suitable data link; a data connection between said controller and said POS; wherein said controller is arranged to send to the POS system through said data connection the received barcodes to be processed by said POS system as a retail purchase by said user.

.

Drawings
2.	The drawings are objected to under 37 CFR  § 1.83(a) because they fail to clearly show significant features of the subject matter specified in the claims.  See MPEP § 608.02(d).  At a minimum, representation of the following features should be added to the drawings to show the claimed invention as a whole:
a.	wherein if the confirmation of the completion of the at least one step is successful, a new procedure is identified and a request for the scanning of a second barcode is generated; (claim 1, 8, 15).

Allowable Subject Matter
3.	Claims 1-20 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claims 1, 8 and 15 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 


The primary reason for the allowance of claim 1 is the inclusion of a method for monitoring procedures performed on equipment, the method comprising: associating, by one or more processors, a plurality of barcodes, wherein each of the barcodes is associated with one of a plurality of components, wherein the plurality of components are associated with a piece of equipment; if the confirmation of the completion of the at least one step is successful, a new procedure is identified and a request for the scanning of a second barcode is generated. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-7 are allowed due to their dependency on claim 1.

Regarding claim 8:
The primary reason for the allowance of claim 8 is the inclusion of a computer program product for monitoring procedures performed on equipment, the computer program product comprising: program instructions to associate a plurality of barcodes, wherein each of the barcodes is associated with one of a plurality of components, wherein the plurality of components are associated with a piece of equipment; wherein if the confirmation of the competition of the at least one step is nonsuccessful, a new procedure is identified and a request for information is generated.  It is these features found in the claim, as they are 

Claims 9-13 are allowed due to their dependency on claim 8.

Regarding claim 14:
The primary reason for the allowance of claim 14 is the inclusion of a computer system for monitoring procedures performed on equipment, the computer program product comprising: program instructions to associate a plurality of barcodes, wherein each of the barcodes is associated with one of a plurality of components, wherein the plurality of components are associated with a piece of equipment; wherein if the confirmation of the completion of the at least one step is successful, a new procedure is identified and a request for the scanning of a second barcode is generated. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 15-20 are allowed due to their dependency on claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
5. 	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1 .111(b) and MPEP 707.07(a).
 
MPEP 714.14 state:  Under the decision in Ex parte Quayle, 25 USPQ 74, 1935 C.D. 11; 453 OG 213 (Comm’r Pat. 1935), after all claims in an application have been allowed the prosecution of the application on the merits is closed even though there may be outstanding formal objections which preclude fully closing the prosecution.
Amendments touching the merits are treated in a manner similar to amendments after final rejection, though the prosecution may be continued as to the formal matters. See MPEP § 714.12 and § 714.13. See MPEP § 714.20 for amendments entered in part. See MPEP § 607 for additional fee requirements. See MPEP § 714 for non-compliant amendments. 
MPEP 714.20 (C): In an application in which prosecution on the merits is closed, i.e., after the issuance of an Ex Parte Quayle action, where an amendment is presented curing the noted formal defect and adding one or more claims some or all of which are in the opinion of the examiner not patentable, or will require a further search, the amendment in such a case will be entered only as to the 
Contact information

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUNG S LAU/           Primary Examiner, Art Unit 2862

April 7, 2021